        Case 1:16-cv-05263-AKH Document 360 Filed 01/24/19 Page 1 of 2

                                                USDCSDNY
                                                DOCUMENT
                   UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
                  SOUTHERN DISTRICT OF NEW YO   DOC#:
                                                      -----:--i-:::--~-1,--

FUND LIQUIDATION HOLDINGS LLC, as assignee      DATE nLED:
                                                                                        ___,...,____,'1'--JL--4---
and successor-in-interest to FrontPoint Asian Event
Driven Fund L.P., on behalf of itself and all others
similarly situated,                                        Case No. 1:16-cv-05263 (AKH)

                                     Plaintiff,            ECFCASE

                        -against-

CITIBANK, N.A., BANK OF AMERICA, N.A.,
JPMORGAN CHASE BANK, N.A., THE ROYAL
BANK OF SCOTLAND PLC, UBS AG, BNP
PARIBAS, S.A., OVERSEA-CHINESE BANKING
CORPORATION LTD., DEUTSCHE BANK AG,
CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK, CREDIT SUISSE AG,
STANDARD CHARTERED BANK, DBS BANK
LTD., UNITED OVERSEAS BANK LIMITED,
AUSTRALIA AND NEW ZEALAND BANKING
GROUP, LTD., THE BANK OF TOKYO-
MITSUBISHI UFJ, LTD., THE HONGKONG AND
SHANGHAI BANKING CORPORATION LIMITED,
AND JOHN DOES NOS. 1-50.

                                     Defendants.


           NOTICE OF BNP PARIBAS, S.A.'S UNOPPOSED MOTION
         FOR LEAVE TO FILE DECLARATIONS IN SUPPORT OF THE
    MOTION TO DISMISS THE THIRD AMENDED CLASS ACTION COMPLAINT

       PLEASE TAKE NOTICE that the undersigned, attorneys for Defendant BNP Paribas,

S.A. ("BNPP") in the above-captioned matter, respectfully move this Court, before the

Honorable Alvin K. Hellerstein, United States District Judge for the Southern District of New

York, United States Courthouse, 500 Pearl Street, New York, New York on a date and time to be

set by the Court, for an order granting BNPP's Unopposed Motion for Leave to File Declarations

in support of the Motion to Dismiss the Third Amended Class Action Complaint.
       Case 1:16-cv-05263-AKH Document 360 Filed 01/24/19 Page 2 of 2




Dated: January 23, 2019             Respectfully submitted,

                                    s/ Stephen J. Obie
                                    Jayant W. Tambe
                                    Stephen J. Obie
                                    Kelly A. Carrero
                                    JONES DAY
                                    250 Vesey Street
                                    New York, New York 10281
                                    Telephone: (212) 326-3939
                                    jtambe@jones day.com
                                    sobie@jonesday.com
                                    kacarrero@jonesday.com

                                    Counsel for Defendant BNP Paribas, S.A.




                                    -2-
